DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14, recites two instances of “a learned model” on lines 5 and 6, therefore the second instance (on line six) should be changed to “the leaned model”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 1) a correction support information generation unit that generates…
2) a measurement unit that displays…
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazato (JP 2008161220, machine translation copy is used for citation purposes).
Regarding claim 1, Nakazato teaches A measurement apparatus comprising (abstract): a correction support information generation unit that generates a first brightness profile on a first straight line passing through a first measurement point and a second measurement point specified for an ultrasound image generated by an ultrasound diagnostic apparatus and displayed on a display unit (paragraph 0015, the system sets a luminance distribution along a detection line that connects two points), and generates first correction support information for 

Regarding claim 2, Nakazato teaches The measurement apparatus according to claim 1, wherein the correction support information generation unit generates the first correction support information on the basis of the first measurement point, the second measurement point, and the first brightness profile (paragraphs 0020-0021; the system calculates the luminance difference in the first region and the the second region to generate a correction point for the first reference point and for the second reference point).

Regarding claim 3, Nakazato teaches The measurement apparatus according to claim 2, wherein the correction support information generation unit detects a first measurement candidate point that is a correction candidate of the first measurement point from a first range including the first measurement point in the first brightness profile on the basis of a brightness change amount of the first range (paragraphs 0020-0021; the system calculates the luminance difference in the first region and the the second region to generate a correction point for the first reference point and for the second reference point), detects a second measurement candidate point that is a correction candidate of the second measurement point from a second range including the second measurement point in the first brightness profile on the basis of a brightness change amount of the second range (paragraphs 0020-0021; the system calculates the luminance difference in the first region and the the second region to generate a correction point for the first reference point and for the second reference point), and outputs information indicating a position of one or both of the first measurement candidate point and the second measurement candidate point as the first44 correction support information (paragraph 0033).

Regarding claim 4, Nakazato teaches the measurement apparatus according to claim 3 (abstract), wherein the correction support information generation unit determines first reliability of the first measurement candidate point on the basis of a difference between a brightness value at a position of the first measurement candidate point and a brightness value at a position adjacent to the position of the first measurement candidate point and a distance between the first measurement candidate point and the first measurement point (paragraphs 

Regarding claim 5, Nakazato The measurement apparatus according to claim 3, wherein the first range is a range over the first measurement point, and the second range is a range over the second measurement point (paragraph 0021). 

Regarding claim 6, Nakazato The measurement apparatus according to claim 3, wherein the first range is a range over the first measurement point, and the second range is a range over the second measurement point (paragraph 0021). 



Regarding claim 8, Nakazato The measurement apparatus according to claim 3, wherein a size of each of the first range and the second range is changeable (paragraph 0037, by setting a different region of interest the ranges will change).

Regarding claim 9, Nakazato The measurement apparatus according to claim 5, wherein a size of each of the first range and the second range is changeable (paragraph 0037, by setting a different region of interest the ranges will change).

Regarding claim 10, Nakazato The measurement apparatus according to claim 5, wherein a size of each of the first range and the second range is changeable (paragraph 0037, by setting a different region of interest the ranges will change).

Regarding claim 11, Nakazato The measurement apparatus according to claim 7, wherein the size of each of the first range and the second range is changed according to an operating condition of the ultrasound diagnostic apparatus, an observation target site by the ultrasound diagnostic apparatus, an attribute of an observation target person by the ultrasound diagnostic apparatus, or a combination thereof (paragraph 0037, by setting a different region of interest the ranges will change).


Regarding claim 13, Nakazato teaches The measurement apparatus according to claim 2, wherein the correction support information generation unit detects a first measurement candidate point that is a correction candidate of the first measurement point from a first range including the first measurement point in the first brightness profile on the basis of a brightness change amount of the first range (paragraphs 0020-0021; the system calculates the luminance difference in the first region and the second region to generate a correction point for the first reference point and for the second reference point), detects a second measurement candidate point that is a correction candidate of the second measurement point from a second range including the second measurement point in the first brightness profile on the basis of a brightness change amount of the second range (paragraphs 0020-0021; the system calculates the luminance difference in the first region and the the second region to generate a correction point for the first reference point and for the second reference point), and outputs the first brightness profile and information indicating positions of the first measurement candidate point, the second measurement candidate point, the first measurement point, and the second 

Regarding claim 18, Nakazato teaches The ultrasound diagnostic apparatus comprising: the measurement apparatus according to claim 1; and an image processing unit that generates the ultrasound image based on an output signal of an ultrasonic endoscope (paragraph 0027).

Regarding claim 19, Nakazato teaches A measurement method comprising (abstract): a correction support information generation step of generating a first brightness profile on a first straight line passing through a first measurement point and a second measurement point specified for an ultrasound image generated by an ultrasound diagnostic apparatus and displayed on a display unit (paragraph 0015, the system sets a luminance distribution along a detection line that connects two points), and generating first correction support information for supporting correction of at least one position of the first measurement point or the second measurement point on the first straight line on the basis of the first brightness profile (paragraphs 0020-0021; the system calculates the luminance difference in the first region and the the second region to generate a correction point for the first reference point and for the second reference point); and 48 a measurement step of displaying the first correction support information on the display unit (para. 0033), and on the basis of instructions input in a state where the first correction support information is displayed on the display unit (paragraph 0094), determining one of the first measurement point or a first corrected measurement point corrected from the first measurement point based on the first correction support information 
	
Regarding claim 20, Nakazato teaches A non-transitory computer readable recording medium storing a measurement program that causes a computer to perform (paragraph 0027): a correction support information generation step of generating a first brightness profile on a first straight line passing through a first measurement point and a second measurement point specified for an ultrasound image generated by an ultrasound diagnostic apparatus and displayed on a display unit (paragraph 0015, the system sets a luminance distribution along a detection line that connects two points), and generating first correction support information for supporting correction of at least one position of the first measurement point or the second measurement point on the first straight line on the basis of the first brightness profile (paragraphs 0020-0021; the system calculates the luminance difference in the first region and the second region to generate a correction point for the first reference point and for the second reference point); and a measurement step of displaying the first correction support information on the display unit(para. 0033), and on the basis of instructions input in a state where the first correction support information is displayed on the display unit (paragraph 0094), determining one of the first measurement point or a first corrected measurement point corrected from the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (JP 2008161220, machine translation copy is used for citation purposes) in the view of Kamiyama (JP2013111434, machine translation copy is used for citation purposes).

Regarding claim 14, Nakazato teaches The measurement apparatus according to claim 2, wherein the correction support information generation unit acquires a first measurement candidate point that is a correction candidate of the first measurement point and a second measurement candidate point that is a correction candidate of the second measurement point (paragraphs 0020-0021; the system calculates the luminance difference in the first region and 
However, Nakazato fails to explicitly teach a learned model by inputting at least the first measurement point, the second measurement point, or the first brightness profile to a learned model, and outputs information including one or both positions of the first measurement candidate point and the46 second measurement candidate point as the first correction support information, the learned model outputs the first measurement candidate point and the second measurement candidate point by inputting at least the first measurement point, the second measurement point, or the first brightness profile.
Kamiyama, in the same field of endeavor, teaches a learned model by inputting at least the first measurement point, the second measurement point, or the first brightness profile to a learned model, and outputs information including one or both positions of the first measurement candidate point and the46 second measurement candidate point as the first correction support information (paragraphs 0088, 0092, and 0103, the algorithm input information regarding the luminance distribution to get the correction points), the learned model outputs the first measurement candidate point and the second measurement candidate point by inputting at least the first measurement point, the second measurement point, or the first brightness profile (paragraphs 0088, 0092, and 0103, the algorithm output the correction points information based on the inputted luminance distribution information).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakazato to incorporate the teachings of


Regarding claim 15, Nakazato teaches The measurement apparatus according to claim 2 (abstract), wherein the correction support information generation unit outputs the first brightness profile and information indicating positions of the first measurement point and the second measurement point in the first brightness profile as the first correction support information (paragraph 0015, the system sets a luminance distribution along a detection line that connects two points).
However fails to explicitly teach wherein in a case where a point that is different from the first measurement point and the second measurement point and closer to the first measurement point than the second measurement point is specified for the first brightness profile displayed on the display unit, the measurement unit sets the point as the first corrected measurement point, and in a case where a point that is different from the first measurement point and the second measurement point and closer to the second measurement point than the first measurement point is specified, sets the point as the second corrected measurement point.
Kamiyama, in the same field of endeavor, teaches wherein in a case where a point that is different from the first measurement point and the second measurement point and closer to the first measurement point than the second measurement point is specified for the first brightness profile displayed on the display unit, the measurement unit sets the point as the first 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakazato to incorporate the teachings of
Kamiyama to provide candidate points. This modification will allow the system to output more reliable measurements.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (JP 2008161220, machine translation copy is used for citation purposes) in the view of Okamoto (JP 2019083960, machine translation copy is used for citation purposes).

Regarding claim 16, Nakazato teaches The measurement apparatus according to claim 1, wherein the correction support information generation unit generates a second brightness profile on a second straight line (paragraph 0084, setting another brightness profile), and generates second correction support information for supporting correction of at least one position of the measurement point or the measurement point on the straight line on the basis of the second brightness profile (paragraphs 0020-0021; the system calculates the luminance 
However, Nakazato fails to explicitly teach a second straight line and is orthogonal to the first straight line. setting a third measurement point and a fourth measurement point specified for the ultrasound image and measures an area of an elliptical measurement range passing 47 through the first final measurement point, the second final measurement point, the third final measurement point, and the fourth final measurement point in the ultrasound image.
Okamoto, in the same field of endeavor, teaches a second straight line and is orthogonal to the first straight line (figure 5D) setting a third measurement point and a fourth measurement point specified for the ultrasound image paragraphs 0066-0067, setting multiple measurement points), and measures an area of an elliptical measurement range passing 47 through the first final measurement point, the second final measurement point, the third final 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakazato to incorporate the teachings of
Okamoto to provide a third and fourth measurement points. This modification will allow the system to output more reliable measurements. The number of points increases to set the shape more accurately (paragraph 0079).

Regarding claim 17, Nakazato teaches The measurement apparatus according to claim 16, wherein the correction support information generation unit detects a measurement candidate point that is a correction candidate of the measurement point from a range including the measurement point in the second brightness profile on the basis of a brightness change amount of the range (paragraphs 0020-0021; the system calculates the luminance difference in the first region and the second region to generate a correction point for the first reference point and for the second reference point), detects a measurement candidate point that is a correction candidate of the measurement point from a range including the measurement point in the second brightness profile on the basis of a brightness change amount of the range (paragraphs 0020-0021; the system calculates the luminance difference in the first region and the second region to generate a correction point for the first reference point and for the second reference point), and generates information including one or both positions of the measurement candidate point and the measurement candidate point as the second correction support information (paragraphs 0020-0021; the system calculates the luminance difference in 
and further wherein, in a state where the second straight line intersects points other than a midpoint of a line segment connecting the first final measurement point and the second final measurement point, the correction support information generation unit detects the third measurement candidate point and the fourth measurement candidate point at equal distances from the midpoint by moving the second straight line, the third measurement point, and the fourth measurement point in parallel along the line segment to have a state where the second straight line intersects the midpoint (figure 5, paragraph 0043, the operator is able to move the measurements points that define the start of an axis and the end of it).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakazato to incorporate the teachings of
Okamoto to provide a method to move the second line to intersect the first line. This modification will allow the system to output more reliable measurements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z.M.A/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           

/PASCAL M BUI PHO/             Supervisory Patent Examiner, Art Unit 3793